EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ted Anthony on 1/06/2022.

The application has been amended as follows: 

In the Claims:
18. (Currently amended) A method for stimulating the recovery of hydrocarbons from a subterranean reservoir comprising: -
a) providing a thermal fluid generator assembly, wherein said thermal fluid generator assembly comprises:
 i) a shroud member; 
ii) a housing defining an inner chamber and having an outlet; 
iii) a plasma torch operationally attached to said shroud member and configured to generate a plasma jet stream extending into said inner chamber of said housing;

 b) circulating water to cool said plasma torch;
 c) spraying water through said nozzles toward said plasma jet stream in a frustoconical spray pattern; 
d) generating steam in said inner chamber of said housing
e) extracting nitrogen from air; 
f) delivering said extracted nitrogen to said inner chamber of said housing to mix with said steam; 
g) delivering said mixture of steam and nitrogen through said outlet of said housing; and 
h) injecting said mixture of steam and nitrogen into said subterranean reservoir.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676